MEMORANDUM **
Pedro Arreola Andrade and Lourdes Arreola, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ decision affirming without opinion an immigration judge’s (“IJ”) denial of their applications for cancellation of removal and voluntary departure. We dismiss the petition for review because we lack jurisdiction over the petitioners’ challenge to the denial of voluntary departure. See 8 U.S.C. § 1229c(f) (“No court shall have jurisdiction over an appeal from denial of a request for an order of voluntary departure.... ”); Oropeza-Wong v. Gonzales, 406 F.3d 1135, 1141 (9th Cir.2005). We also lack jurisdiction to review the discretionary determination that the petitioners failed to establish good moral character. See Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.